EXHIBIT 10.11

 

LOGO [g53850img001.jpg]   

Chubb Group        Insurance Companies

15 Mountain View Road

Warren, New Jersey 07059

  

Executive Protection PortfolioSM

Executive Liability and Entity Securities

Liability Coverage Section

 

DECLARATIONS    FEDERAL INSURANCE COMPANY   

A stock insurance company, incorporated under

the laws of Indiana, herein called the Company

THIS COVERAGE SECTION PROVIDES CLAIMS MADE COVERAGE, WHICH APPLIES ONLY TO
“CLAIMS” FIRST MADE DURING THE “POLICY PERIOD”, OR ANY EXTENDED REPORTING
PERIOD. THE LIMIT OF LIABILITY TO PAY “LOSS” WILL BE REDUCED, AND MAY BE
EXHAUSTED, BY “DEFENSE COSTS”, AND “DEFENSE COSTS” WILL BE APPLIED AGAINST THE
RETENTION. READ THE ENTIRE POLICY CAREFULLY.

 

Item 1.

  

Parent Organization:

Ryerson Inc

2621 West 15th Place

Chicago, IL 60608

  

Item 2.

   Limits of Liability:       (A) Each Claim:    $ 15,000,000.00      (B) Each
Policy Period:    $ 15,000,000.00      (C) Sublimit for all Securityholder
Derivative Demands under Insuring Clause 4:    $ 250,000.00  

Item 3.

   Coinsurance Percentage:       (A) Securities Claims:      0.00 %    (B)
Claims other than Securities Claims:      0.00 %

Item 4.

   Retention:       (A) Insuring Clauses 1 and 4:      None      (B) Insuring
Clause 2 (Claims other than Securities Claims):    $ 1,000,000.00      (C)
Insuring Clauses 2 and 3 (Securities Claims only):    $ 2,000,000.00  

Item 5.

   Organization:       Ryerson Inc and its Subsidiaries   

Item 6.       Extended Reporting Period:          (A) Additional Period:      
365 Days       (B) Additional Premium:       150 % of Annualized Premium for the
Expiring Policy Period Item 7.       Pending or Prior Date:       None



--------------------------------------------------------------------------------

  

Executive Protection Portfolio SM

Executive Liability and Entity Securities

Liability Coverage Section

 

  (ii) such Insured Person having gained in fact any profit, remuneration or
advantage to which such Insured Person was not legally entitled,

as evidenced by (A) any written statement or written document by any Insured or
(B) any judgment or ruling in any judicial, administrative or alternative
dispute resolution proceeding.

Applicable To Insuring Clause 3 Only

 

  8. The Company shall not be liable under Insuring Clause 3 for Loss on account
of any Securities Claim made against any Organization:

 

  (a) based upon, arising from, or in consequence of:

 

  (i) the committing in fact of any deliberately fraudulent act or omission or
any willful violation of any statute or regulation by an Organization or by any
past, present or future chief financial officer, in-house general counsel,
president, chief executive officer or chairperson of an Organization; or

 

  (ii) such Organization having gained in fact any profit, remuneration or
advantage to which such Organization was not legally entitled,

as evidenced by (A) any written statement or written document by any Insured or
(B) any judgment or ruling in any judicial, administrative or alternative
dispute resolution proceeding; or

 

  (b) for any actual or alleged liability of an Organization under any contract
or agreement that relates to the purchase, sale, or offer to purchase or sell
any securities; provided that this Exclusion 8(b) shall not apply to liability
that would have attached to such Organization in the absence of such contract or
agreement.

Severability of Exclusions

 

  9.    (a) No fact pertaining to or knowledge possessed by any Insured Person
shall be imputed to any other Insured Person for the purpose of applying the
exclusions in Subsection 7 of this coverage section.

 

  (b) Only facts pertaining to and knowledge possessed by any past, present, or
future chief financial officer, in-house general counsel, president, chief
executive officer or chairperson of an Organization shall be imputed to such
Organization for the purpose of applying the exclusions in Subsection 8 of this
coverage section.

Spouses, Estates and Legal Representatives

 

  10. Subject otherwise to the General Terms and Conditions and the limitations,
conditions, provisions and other terms of this coverage section, coverage shall
extend to Claims for the Wrongful Acts of an Insured Person made against: